United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3393
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Mario B. Valdez-Aldaba,                  *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 5, 2009
                                 Filed: July 23, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Mario Valdez-Aldaba appeals the district court’s1 dismissal of his post-
judgment motion seeking to modify his sentence to grant him credit for time served
on a state sentence. The district court dismissed the motion as untimely under Federal
Rule of Criminal Procedure 35(a). Valdez-Aldaba’s counsel has moved to withdraw.

      Because Valdez-Aldaba’s post-judgment motion was filed more than eighteen
months after his sentencing, we conclude that the district court correctly denied it as

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
untimely, whether it is characterized as a motion to correct a sentence under Rule
35(a), or as a motion for relief from an illegal sentence under section 2255. See 28
U.S.C. § 2255(f)(1) (indicating motion for relief from sentence under § 2255 must be
filed within 1 year from date on which judgment of conviction became final); Fed. R.
Crim. P. 35(a) (providing for correction of sentence “[w]ithin 7 days after
sentencing”).

      Accordingly, we affirm and grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-
                                         2